DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in China on June 29, 2018. It is noted, however, that applicant has not filed a certified copy of the 201810694166.6 and 201821016550.2 applications as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ukita (US 7215741) in view of Ely (US 4159436).

Regarding claim 1, Ukita discloses a scanning-type X-ray source, comprising a vacuum cavity (6;  col. 6:4-5), wherein a cathode (11; col. 5:66) and a plurality of anode target structures (defined by 21; col. 16:58) are disposed inside the vacuum cavity, a location close to the cathode inside the vacuum cavity is 
However, Ukita fails to disclose a focusing electrode. 
Ely teaches a focusing electrode (col. 1:36-41).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Ukita with the teaching of Ely, one would have been motivated to make such a modification for more focusing (col. 1:36-41).

Regarding claim 12, Ukita discloses an imaging system, comprising the scanning-type X-ray source (col. 1:5-12).

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Haimson (US 4158142) in view of Ely.

Regarding claim 1, Haimson discloses a scanning-type X-ray source (fig. 2), comprising a vacuum cavity (18), wherein a cathode (2) and a plurality of anode target structures (16) are disposed inside the vacuum cavity, a location close to the cathode inside the vacuum cavity is provided with an extraction element (col. 17:43-46; extraction electrode), a location close to the extraction element inside the vacuum 
However, Haimson fails to disclose a grid and a focusing electrode. 
Ely teaches a grid (col. 1:30-34) and a focusing electrode (col. 1:36-41).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Haimson with the teaching of Ely, one would have been motivated to make such a modification for more control. 

Regarding claim 12, Haimson discloses an imaging system, comprising the scanning-type X-ray source (col. 1:19-22).

Claims 2-3, 5-7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Haimson and Ely as applied to claim 1 above, and further in view of Rogers (US 2001/0024485).

Regarding claim 2, Haimson as modified above suggests claim 1. Haimson further discloses wherein when a narrow-beam X-ray is generated and emitted by at least one anode target structure and the anode target structure uses an integral reflection target (16), an upper surface of the integral reflection target is provided with a heat dissipation block (80), an upper surface of the heat dissipation block is provided with a plate (housing on 80), a plurality of collimation holes are arranged on the plate in 
However, Haimson fails to disclose steel and beryllium.
Rogers teaches steel and beryllium (par. 13).  
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Haimson with the teaching of Rogers, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. One would have been motivated to make such a modification for stronger material with steel and higher X-ray transmission with beryllium. 

Regarding claim 3, Haimson discloses wherein when a narrow-beam X-ray is generated and emitted by at least one anode target structure and the anode target structure is arranged in an array form (fig. 21), the anode target structure uses an independent individual reflection target (tungsten inserts in lands 106), an upper surface of the independent individual reflection target is provided with a heat dissipation block (80), an upper surface of the heat dissipation block is provided with a plate (housing on 80), the plate is provided with a collimation hole (88) corresponding to the independent individual reflection target (at 106), and the collimation hole corresponds to one window (84), to form a plurality of exit ports of the X-ray (fig. 2).

Regarding claim 5, Haimson discloses wherein when a wide-beam X-ray is generated and emitted by at least one anode target structure and the anode target structure uses an integral reflection target (16), a lower surface of the integral reflection target is provided with a heat dissipation block (80), an upper surface of the integral reflection target is provided with a plate (housing on 80), a plurality of 

Regarding claim 6, Haimson discloses wherein when a wide-beam X-ray is generated and emitted by at least one anode target structure and the anode target structure is arranged in an array form (fig. 21), the anode target structure uses an independent individual reflection target (tungsten inserts in lands 106), an upper surface of the independent individual reflection target is provided with a plate (housing on 106), a lower surface of the independent individual reflection target is provided with a heat dissipation block (80), the plate is provided with a collimation hole (88) corresponding to the independent individual reflection target, and the collimation hole corresponds to a window (84), to form a plurality of exit ports of the X-ray (fig. 2).

Regarding claim 7, Haimson discloses wherein the collimation hole (88) is embedded in the plate (housing on 80), and the window (84) is embedded in the plate and runs through the corresponding collimation hole (88).

Regarding claim 14, Haimson discloses wherein the collimation hole (88) is embedded in the plate, and the window (84) is embedded in the plate and runs through the corresponding collimation hole (88).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ukita and Ely as applied to claim 1 above, and further in view of Tang et al. (US 2015/0078509; hereinafter Tang).
Ukita as modified above suggests claim 1. Ukita further discloses wherein the scanning-type X-ray source is provided with a grid (12). 
However, Ukita fails to disclose a grid-controlled switch, wherein the grid-controlled switch is fixed to the vacuum cavity through a support, an output end of the grid-controlled switch is connected to 
Tang (par. 44 and fig. 6) teaches a grid-controlled switch (1-4), wherein the grid-controlled switch is fixed to the vacuum cavity (3) necessarily through a support, an output end of the grid-controlled switch (1-4) is connected to the grid through a connection (6), the grid-controlled switch (1-4) is connected to a grid-controlled power supply (70302, 70303), and the grid-controlled power supply (70302, 70303) is connected to an external high voltage power supply (702).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Ukita with the teaching of Tang, since one would have been motivated to make such a modification for more control (Tang: with 703).
It also would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with wires, since these electrical connection means were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for easier connections with wires. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ukita and Ely as applied to claim 1 above, and further in view of Eppler (US 2004/0101110).
Ukita as modified above suggests claim 1.
	However, Ukita fails to disclose wherein the deflection coil comprises an X direction deflection coil and a Y direction deflection coil, the X direction deflection coil and the Y direction deflection coil are respectively provided with control interfaces, the control interfaces are separately connected to a master control circuit, and the master control circuit respectively applies preset voltage waveforms to the control 
	Eppler teaches wherein the deflection coil comprises an X direction deflection coil and a Y direction deflection coil (60, 62), the X direction deflection coil and the Y direction deflection coil are provided with a control interface (with 63), the control interface is connected to a master control circuit, and the master control circuit respectively applies preset voltage waveforms to the control interface of the X direction deflection coil and the Y direction deflection coil, to control a motion direction of the electron beam generated by the cathode (par. 32).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Ukita with the teaching of Eppler, since one would have been motivated to make such a modification for more control (Eppler: par. 32).
	It also would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with control interfaces instead of one control interface, since duplication of the essential working parts of a device involves only routine skill in the art, and since single or parallel processing were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for faster processing.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ukita and Ely as applied to claim 1 above, and further in view of Li et al. (US 2014/0185776; hereinafter Li).
Ukita as modified above suggests claim 1. Ukita further discloses wherein when an X-ray is generated and emitted by one anode target structure (defined by 21) and the anode target structure uses an integral target (18), the electron beam (B) emitted by the cathode (11) directly faces a target surface of the integral target (18).

	Li teaches a reflection target (fig. 8:5).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Ukita with the teaching of Li, since these target types were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for higher power.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ukita and Ely as applied to claim 1 above, and further in view of Boyd et al. (US 2018/0345039; hereinafter Boyd).
Ukita as modified above suggests claim 1. Ukita further discloses wherein when X-rays are generated and emitted by the anode target structures arranged in an array form (defined by 21), and the anode target structure uses an individual target (18), the electron beam (B) emitted by the cathode (11) directly faces a target surface of the target (18).
	However, Ukita fails to disclose the plurality of anode target structures arranged in a linear array form, and the anode target structure uses an independent individual reflection target. 
	Boyd teaches the plurality of anode target structures arranged in a linear array form, and the anode target structure uses an independent individual reflection target (fig. 4:440). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Ukita with the teaching of Boyd, since these target types were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for cheaper replacement parts.  

Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884